UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2010 DELCATH SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-16133 06-1245881 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) , 23RD FLOOR NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 489-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On April 13, 2010, Delcath Systems, Inc.issued a press release announcing that the American Society of Clinical Oncology (ASCO) has accepted an abstract for oral presentation of Delcath’s Phase III Trial Data comparing percutaneous hepatic perfusion withmelphalan (PHP-mel) to the best alternative care forpatients with hepatic metastases from ocular or cutaneous melanoma for ASCO’s 2010 Annual Meeting, to be held June 4-8, 2010 at McCormick Place in Chicago. A copy of Delcath’s April 13, 2010 press release isfurnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Delcathalso reiterated that it expects to report top-line results fromits Phase III clinical trial in April 2010. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibitis furnished with this report on Form 8-K: Exhibit Number Description of Exhibit Press Release of Delcath Systems, Inc. dated April 13, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 14, 2010 DELCATH SYSTEMS, INC. By: /s/ David A. McDonald Name: David A. McDonald Title: Chief Financial Officer
